Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      15-OCT-2020
                                                      02:18 PM
                                                      Dkt. 3 ORD
                         SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 OFFICE OF DISCIPLINARY COUNSEL,
                           Petitioner,

                                vs.

            ERIN ROSEMARY HENSCHEL, (Bar No. 10915)
                           Respondent.


                       ORIGINAL PROCEEDING

              ORDER OF TRANSFER TO INACTIVE STATUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson JJ.,
     and Intermediate Court of Appeals Chief Judge Ginoza,
                 assigned by reason of vacancy)

          Upon review of the October 13, 2020 petition filed by

the Office of Disciplinary Counsel (ODC) on behalf of, and with

the approval of, the Disciplinary Board of the Supreme Court of

the State of Hawai#i, requesting this court to immediately

transfer Respondent Erin Rosemary Henschel to inactive status,

pursuant to Rules 2.19(b) and 2.19(c) of the Rules of the Supreme

Court of the State of Hawai#i (RSCH), we conclude transfer to

inactive status is warranted.   Therefore,

          IT IS HEREBY ORDERED that Respondent Erin Rosemary

Henschel is immediately transferred to inactive status in this

jurisdiction, pursuant to RSCH Rules 2.19(b) and 2.19(c),
effective with the filing of this order.   Respondent Henschel

shall remain on inactive status until further order of this court

but may, at her discretion, apply to this court for a return to

active status, pursuant to RSCH Rule 2.19(f), upon submission of

evidence that she is fit to resume the practice of law.

          IT IS FURTHER ORDERED that ODC shall suspend and hold

in abeyance proceedings against Respondent Henschel to the extent

required by RSCH Rule 2.19(h).

          IT IS FURTHER ORDERED that the Disciplinary Board

shall, pursuant to RSCH Rule 2.19(d), cause a notice of this

transfer to inactive status to be published in a newspaper of

general circulation in the judicial circuit in which Respondent

Henschel maintained her practice.

          IT IS FINALLY ORDERED that the clerk of the court,

pursuant to RSCH Rule 2.19(e), shall transmit a certified copy of

this order to all judges of the State of Hawai#i and shall

request their assistance and such action as may be indicated,

pursuant to RSCH Rule 2.20, to protect the interests of both

Respondent Henschel and her clients.

          DATED: Honolulu, Hawai#i, October 15, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Lisa M. Ginoza



                                 2